Citation Nr: 1753624	
Decision Date: 11/22/17    Archive Date: 12/01/17

DOCKET NO.  12-14 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent, prior to July 14, 2016, and in excess of 20 percent, as of July 14, 2016, for a right ankle disability.

2.  Entitlement to a separate rating for a right foot disability as secondary to the service-connected right ankle disability.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. N., Counsel


INTRODUCTION

The Veteran had active service from August 1979 to June 1996.  

These claims come before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In November 2013, the Veteran testified in support of these claims during a hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  In June 2014 and December 2014, the Board remanded these claims to the Agency of Original Jurisdiction for additional action.  

The issue of entitlement to a separate rating for a right foot disability as secondary to the service-connected right ankle disability is REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  Prior to July 14, 2016, the Veteran's right ankle disability manifested as stiffness, swelling, and painful, moderately limited motion. 

2.  The Veteran's right ankle disability worsened during the course of this appeal, and, since July 14, 2016, has manifested as painful, marked limited motion, crepitus, weakness, swelling, tingling and numbness.   

3.  Despite the worsening, the Veteran's right ankle disability has not resulted in ankylosis, including during flare-ups or on repetitive use.
CONCLUSION OF LAW

The criteria for entitlement to a rating in excess of 10 percent, prior to July 14, 2016, and in excess of 20 percent, from July 14, 2016, for a right ankle disability, are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1-4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has duties to notify and assist claimants who make claims for benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Specifically, VA is to notify a claimant and representative, if any, of the information and medical or lay evidence not previously provided to VA that is necessary to substantiate the claim, which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  VA is also to assist a claimant in obtaining evidence necessary to substantiate a claim, including, in certain cases, by providing a medical examination or obtaining a medical opinion.  38 U.S.C. §§ 5103(a), 5103A (2012); 38 C.F.R. § 3.159(b), (c) (2017).  

With regard to the claim being decided, the Veteran does not assert that VA violated any duty to notify, that there are any outstanding records that need to be secured on behalf of the Veteran, or that the VA examinations during the course of this appeal are inadequate to decide this claim.  Therefore, no further notification or assistance is necessary.  The Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the claimant does not raise them before the Board.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).



Analysis

The Veteran's right ankle disability was rated 10 percent, prior to July 14, 2016, and 20 percent, as of July 14, 2016, pursuant to Diagnostic Code 5271.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2017).  The Veteran seeks increased ratings for the right ankle disability on the basis that the ratings are assigned do not contemplate all of the right ankle symptoms and the severity of those symptoms.  According to August 2011, May 2012 and October 2016 written statements and November 2013 hearing testimony, the Veteran claims that VA did not consider all evidence in rating the right ankle disability, particularly x-rays and magnetic resonance imaging (MRI) showing he has major right ankle abnormalities, including numerous cysts in and around the right ankle.  These abnormalities allegedly cause persistent pain, swelling, tingling, and numbness in the right ankle and foot and have resulted in limitation of dorsiflexion to 10 degrees, a finding warranting the assignment of a 30 percent rating under Diagnostic Code 5270.  

Disability ratings are determined by evaluating the extent to which a claimant's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2017).  If two ratings are potentially applicable, the higher rating is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  

Where an award of service connection for a disability has been granted and the assignment of an initial rating for that disability is disputed, separate ratings may be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  In other cases, like here, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). However, even in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different ratings, a staged rating may be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

A disability may require re-evaluation in accordance with changes in a veteran's condition.  In determining the level of current impairment, it is thus essential that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1 (2017). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The examination on which a rating is based must adequately portray the anatomical damage, and the functional loss, with respect to all of these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. §§ 4.40, 4.45 (2017).

For the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: less movement than normal; more movement than normal; weakened movement; excess fatigability; incoordination, impaired ability to execute skilled movements smoothly; and pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing, and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2017).  VA's review of a service-connected musculoskeletal disability must include an assessment of the functional impairment caused by that disability and that, if the service-connected disability involves a joint rated based on limitation of motion, adequate consideration must be given to functional loss due to pain under 38 C.F.R. § 4.40, and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996). 

Diagnostic Code 5271 provides that a 10 percent rating is assignable for moderate limited motion of the ankle.  A 20 percent rating is assignable for marked limited motion of the ankle.  38 C.F.R. § 4.71, Diagnostic Code 5251 (2017).  Normal dorsiflexion of the ankle ranges from 0 to 20 degrees.  Normal plantar flexion of the ankle ranges from 0 to 45 degrees.  38 C.F.R. § 4.71, Plate II (2017). 

Diagnostic Code 5270 is also potentially applicable to this claim.  It provides that a rating of at least 20 percent is assignable for ankylosis of the ankle.  If an ankle is ankylosed in plantar flexion, between 30 and 40 degrees, or in dorsiflexion, between 0 and 10 degrees, a 30 percent rating is assignable the ankylosis.  38 C.F.R. § 4.71a, Diagnostic Code 5270 (2017).  Ankylosis is the stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79 (1996). 

During service in the 1980s, the Veteran underwent two right ankle surgeries.  Thereafter, he experienced residuals of the surgeries, initially, painful, limited motion, primarily on prolonged ambulation, with symptoms characterized as minimal.  

Prior to filing this claim for an increased rating for the right ankle disability, the Veteran had dorsiflexion limited to, at worst, 15 degrees and plantar flexion limited to, at worst, 25 degrees (1996).  He did not report, and no medical professional noted, right ankle swelling, weakness, tingling, or numbness.  As of May 2000, when the Veteran underwent a VA examination, he was working in a sedentary job, the duties of which did not include walking, and was therefore unaffected by the right ankle disability from an occupational standpoint.  X-rays taken in 2000 showed an old fracture of the medial malleolus.  The examiner indicated that residuals of the fracture might get worse in the future and arthritis might develop.  

In August 2004, doctors diagnosed degenerative joint disease of the right ankle and noted altered sensations in the Veteran's right foot secondary to the in-service ankle surgeries.  Through 2006, he sought treatment for ankle pain.

In 2010, the year the Veteran filed the claim for increase, he reported progressively worsening right ankle pain, stable on medication, including opioids and Aleve, and additional right ankle problems, including stiffness and decreased speed of motion.  During a November 2010 VA examination, the Veteran denied flare-ups and indicated he could stand for three to eight hours with short periods of rest and walk more than a quarter mile, but less than a mile.  He had the same degree of motion loss as was shown in 1996, including dorsiflexion to 15 degrees and plantar flexion to 25 degrees, with no additional loss of function on repetitive use.  He reported that he had not lost time at work.  The examiner confirmed that the right ankle disability had no significant effect on the Veteran's occupation and noted a mild effect on certain activities of daily living.  

As the Veteran alleges, thereafter, in 2011, x-rays and an MRI found various right ankle abnormalities, including moderately severe post-traumatic osteoarthritis, multiple subchondral cysts, degenerative changes in the articular cartilage and tendinopathy.  According to treatment records dated since July 2012 and reports of VA examinations conducted in July 2014 and July 2016, those abnormalities produced not only the worsening right ankle pain, but also additional right ankle symptomatology, including swelling.

In July and October 2012, doctors noted that the Veteran had right ankle stiffness in the morning, moderate weight-bearing pain and arthritis that limited his ability to hunt and fish.  The Veteran reportedly treated the symptoms with NSAIDs, having chosen to stop using opioids. 

During the July 2014 VA examination, an examiner characterized the Veteran's right ankle osteoarthritis as severe.  At the time, the Veteran was working full time as an inspector and reported not experiencing flare-ups of right ankle symptoms.  Similar to the range of motion in 1996 and 2010, he had dorsiflexion to, with pain at, 15 degrees and plantar flexion to, with pain at, 30 degrees, and no additional limitation of function on repetitive use.  Motion loss of that degree, one-quarter and one-third of normal range of motion, could be considered moderate, but not marked, thereby warranting the assignment of no more than a 10 percent rating under Diagnostic Code 5271.  The examiner noted no ankylosis, which would entitle the Veteran to a rating in excess of 10 percent under Diagnostic Code 5270.

In July 2016, the Veteran underwent another VA examination, during which he exhibited lesser range of right ankle motion.  Specifically, he had dorsiflexion to 10 degrees and plantar flexion to 5 degrees.  He reported being unable to stand or walk for prolonged periods of time, increased pain on walking and weight-bearing, and flare-ups of pain on overuse.  The VA examiner noted no additional motion loss during flare-ups or on repetitive use and no ankylosis.  Motion loss of that degree, one-half and approximately nine-tenths of normal range of motion, is marked, thereby warranting the assignment of a 20 percent rating under Diagnostic Code 5271.  The examiner noting no ankylosis, and a rating in excess of 20 percent may not be assigned under Diagnostic Code 5270.

The July 2016 VA examiner also noted that the Veteran had crepitus, decreased muscle strength, weakened movement, and a peripheral nerve injury affecting the right ankle and foot.  Except to the extent the weakness has caused the Veteran's limited right ankle motion, those symptoms are not contemplated in the 10 and 20 percent ratings assigned the Veteran's right ankle disability under Diagnostic Code 5271.  The Board thus discusses them below, in the Remand section of this decision, with the intent of determining whether a separate rating may be assigned the right ankle disability for nerve damage.

The Board finds that the preponderance of the evidence is against a rating in excess of 10 percent, prior to July 14, 2016, and in excess of 20 percent, from July 14, 2016, for the right ankle disability.  The Veteran claims that disability has resulted in limitation of dorsiflexion to 10 degrees, which is correct.  However, he also claims that finding warrants the assignment of a 30 percent rating under Diagnostic Code 5270, which is not correct.  To be assigned a 30 percent rating under Diagnostic Code 5270, the evidence must establish that the Veteran has ankylosis, defined above as "fixation of a joint", which is fixed in dorsiflexion, between 0 and 10 degrees.  Here, despite the worsening of the Veteran's right ankle disability during the course of this appeal, it never resulted in ankylosis, including during flare-ups or on repetitive use.  Rather, the right ankle joint not being fixed, the Veteran was able to dorsiflex that joint from 0 and 10 degrees.  Therefore, the claim for any higher rating must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

Entitlement to a rating in excess of 10 percent, prior to July 14, 2016, and in excess of 20 percent, as of July 14, 2016, for a right ankle disability, is denied.


REMAND

The Board regrets the delay that will result from remanding rather than immediately deciding the claim of entitlement to a separate rating for a right foot disability as secondary to the service-connected right ankle disability, but additional action is necessary before the Board can proceed.

The Veteran claims he has right foot neurological symptoms, including tingling, numbness, and swelling, which are separate and distinct from the symptoms considered part of the service-connected orthopedic right ankle disability.  He seeks a separate rating for the right foot symptoms.  Medical records in the claims file show that, as early as 2004, the Veteran had right ankle and foot abnormalities, which could be seen as neurological in nature.  In August 2004, a treatment provider noted altered sensation in the right ankle.  In July 2016, a VA examiner noted a peripheral nerve injury and decreased strength in the right foot. 

During the course of this appeal, VA provided the Veteran right ankle and foot examinations in support of these assertions, but the reports of the examinations are incomplete to decide this claim.  None adequately discusses the presence, severity, or etiology of numbness, tingling and swelling.  

If the reported symptoms are determined to be part of the service-connected right ankle disability, it is crucial to consider whether a separate rating may be assigned to those symptoms as they are not contemplated in the ratings currently assigned the right ankle disability.  Rather, those ratings are based on the painful, limited motion caused by the disability.

Accordingly, this claim is REMANDED for the following action:

1.  Schedule the Veteran for a VA neurological examination for the purpose of determining whether any right foot neurological complaints are part of or aggravated by the service-connected right ankle disability or separate and distinct from that disability, possibly warranting a separate rating.  The examiner must review the claims file and note that review in the report.  The examiner should record in detail all right foot and ankle neurological complaints, including any tingling, numbness, and swelling.  Conducting any testing deemed necessary, the examiner should diagnose any neurological disability of the right foot or ankle found.  The examiner should determine whether it is at least as likely as not (50 percent or greater probability) that any right foot or ankle neurologic disability (or if none is diagnosed, the reported neurological symptoms that are lay observable) is part of, due to, or caused or aggravated by, the service-connected right ankle disability or separate and distinct from that disability.  If the examiner finds that the Veteran has nerve impairment, the examiner should identify the nerves affected and describe the severity of any impairment.  The examiner should also discuss whether, at any point during the course of this appeal, the severity of the Veteran's reported neurological symptoms caused marked interference with employment.

2.  Then, readjudicate the claim.  In so doing, consider whether the Veteran is entitled to a separate rating for reported right foot neurological symptoms.  If not, consider whether those symptoms should be assigned a separate or extraschedular rating on the basis that they are not contemplated in the ratings assigned the service-connected right ankle disability.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


